Citation Nr: 0519839	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  04-10 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for right knee degenerative 
joint disease, status post chondral fracture and medial 
femoral condyle (right knee disability). 


ATTORNEY FOR THE BOARD

M. Tahiry, Law Clerk 


INTRODUCTION

The veteran served on active duty from September 1982 to 
April 1987.  The veteran also had 2 months and 23 days of 
earlier inactive service, and he performed extensive service 
with the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied entitlement 
to service connection for a right knee disability. 


FINDING OF FACT

The preponderance of the evidence is against establishing 
that the appellant's right knee disability is attributable to 
his military service. 


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
military service; and arthritis may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there are no issues as to providing an appropriate 
application form or completeness of an application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In a November 2002 letter, VA 
notified the claimant that he was responsible to support his 
claim with appropriate evidence.  He was also informed that 
VA would attempt to obtain all relevant evidence in the 
custody of any VA or Federal facility he identified.  He was 
advised that it was his responsibility to either send medical 
treatment records from his private physicians regarding 
treatment for his disabilities, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also advised of the VCAA in a  January 
2004 statement of the case.  Further, the letter as well as 
the January 2004 Statement of the Case notified the veteran 
of the regulations governing claims for service connection.  
Therefore, the Board finds that the duty to notify the 
appellant of the necessary evidence and of his responsibility 
for obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, the RO obtained 
and associated with the claims file all of the veteran's 
available service medical records.  The veteran also filed 
with the RO copies of his private treatment records from Dr. 
Lukowski, at Bone and Joint Surgeons, Inc..  Moreover, 
following the November 2002 VA request for any information or 
evidence the veteran considered relevant to his claim, the 
claimant reported that he received treatment at the Beckley 
VA Medical Center.  The RO thereafter obtained and associated 
these records with the claim's file.  The veteran was also 
afforded a VA examination in April 2004 to obtain medical 
opinion evidence as to the origins of his right knee 
disability.

The record also shows that the appellant was advised of what 
evidence VA had requested and received by the RO in the 
statement of the case and the supplemental statement of the 
case. 

The veteran has not alluded to the existence of any other 
evidence that is relevant to his claim.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001). 

To the extent that VA may have failed to fulfill any duty to 
notify and/or assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In this case, 
however, because there is not a scintilla of evidence that 
any failure on the part of VA to comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Claim 

The veteran contends that his current right knee disability 
was caused by his military service.  Specifically, he alleged 
he injured his right knee playing basketball while in 
military service and he had a continuing problem with his 
knee since.  It is requested that the veteran be afforded the 
benefit of the doubt. 

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1131.  If a 
condition noted during service was not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b). 

In deciding whether the veteran has a service connected right 
knee disability, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  The Board is also mindful that it cannot make 
its own independent medical determinations and that there 
must be plausible reasons for favoring one medical opinion 
over another.  Evans v. West, 12 Vet. App. 22, 30 (1999). 

With the above standard in mind, the service medical records 
show a complaint of right thigh and knee pain in April 1983 
following a baseball related injury.  While the knee was 
swollen, examination did not reveal any evidence of right 
knee trauma.  X-rays were negative.  The orthopedic diagnosis 
was rule out probable quadricep tear.  

Thereafter, a February 1984 service medical record records 
the veteran as complaining of right knee pain following an 
injury sustained while playing basketball.  Following a 
physical examination the diagnosis was soft tissue trauma.  
The subsequent February 1987 separation examination was 
negative for any complaints or findings related to the right 
knee.

Following the veteran's separation from active duty he first 
sought treatment for his right knee disability was in 1997.  
Specifically, between May and September 1997 he sought 
treatment from Bone and Joint Surgeons, Inc, and records from 
that provider show that the veteran was diagnosed with a torn 
meniscus in May 1997.  In July 1997, the veteran underwent 
arthroscopic surgery.  The postoperative diagnosis was a 
chondral fracture of the lateral femoral condyle.  He again 
underwent arthroscopic surgery in January 2001.  Thereafter 
the postoperative diagnoses were right knee degenerative 
joint disease, and a chondral fracture of the medial femoral 
condyle.  

As to the origin of the veteran's current disability, when he 
was first examined by Bone and Joint Surgeons, Inc., in May 
1997 the veteran reported a "history of several injuries to 
his knees over the years beginning in the Army in 1984."  
The May 1997 examiner also recorded that the veteran was 
asymptomatic until 14 months prior to the examination.  X-
rays in May 1997 were negative for degenerative joint 
disease.

The veteran underwent a VA examination in April 2004.  He 
reported a history of right knee problems since an injury to 
the joint in 1983 while participating in sports.  Reportedly, 
between 1987 and 1995 the appellant served in the National 
Guard, but he had no problems meeting the Guard's physical 
fitness standards.  Indeed, he described a history of running 
and being very active in sports.  Following examination the 
diagnosis was severe right knee articular cartilage damage to 
the medial and lateral condyles and at the posterior aspect 
of the patella.  After reviewing the veteran's claims file, 
the examiner opined that it "was unlikely that his 
continuing knee problem that he complains of today is related 
to his service related...injuries in 1983 and 1984."  This 
opinion stands uncontraverted by any other competent medical 
evidence on record, and it leads the Board to conclude that 
the preponderance of the evidence is against finding 
entitlement to service connection on a direct basis.  

As to the presumptions found at 38 C.F.R. §§ 3.307, 3.309, 
the Board notes that the post service medical evidence does 
not show the veteran being diagnosed with arthritis until 
many years after his separation from active duty.  Therefore, 
the presumptions found at 38 C.F.R. §§ 3.307, 3.309 are of no 
help to the veteran.  

As to the veteran's written statements, lay witnesses are 
competent to describe painful experiences and symptoms that 
result therefrom.  Nevertheless, because the appellant is not 
trained in the field of medicine, he is not competent to 
provide a medical diagnosis or nexus evidence linking a 
current disorder to service.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, his statements 
are not probative evidence as to the issue on appeal.

Accordingly, the Board finds that the preponderance of the 
evidence is against finding that the veteran has a right knee 
disability due to military service.  See Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
there).  Thus, entitlement to service connection for a right 
knee disability is denied.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

Entitlement to service connection for right knee degenerative 
joint disease, status post chondral fracture and medial 
femoral condyle, is denied. 


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


